Citation Nr: 0728941	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a food allergy.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 2002 to April 2004.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 


FINDING OF FACT

Clearly and unmistakable evidence demonstrates that a food 
allergy existed prior to service and was not aggravated by 
service.  


CONCLUSION OF LAW

As clear and unmistakable evidence rebuts the presumption of 
soundness, the veteran is not entitled to service connection 
for a food allergy.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2004, as well as post-adjudication VCAA notice by 
letter, dated in June 2006.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, that caused an injury or disease, or that began in or 
was made worse, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain the records on her behalf.  She was 
asked to submit evidence, which includes evidence in her 
possession, that pertained to the claim.  In the June 2006 
letter, the RO provided her with notice of the type of 
evidence necessary to establish a disability rating and the 
effective date for the claim on appeal.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the June 2006 VCAA notice came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication (the February 2004 notice did 
precede the initial adjudication of the claim, however).  To 
address this procedural defect, it is noted that the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  That is, she had the 
opportunity to submit additional argument and evidence, but 
in reply to the June 2006 notice, she indicated that she did 
not have any other information or evidence to give VA to 
substantiate her claim.   The claim was then readjudicated 
following the content-complying notice, as evidenced by the 
supplemental statement of the case in December 2006.  Thus, 
the Board finds that there is no prejudice to the veteran 
with respect to the timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Further, as to the post-adjudication notice in June 2006 of 
the type of evidence necessary to establish a disability 
rating and the effective date for the claim on appeal, as the 
claim is denied, no disability rating will be assigned, so 
there can be no possibility of any prejudice to the veteran 
with respect to any defect in the VCAA notice.  Dingess, 19 
Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the veteran's 
service medical records and VA treatment records.  The 
veteran has not identified any additional records, such as 
private medical records, for the RO to obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in March 2004, 
specifically to evaluate the nature and etiology of the 
claimed disability.  The VA examination was conducted prior 
to the veteran's military discharge in April 2004.  In any 
event, there is no evidence in the record dated subsequent to 
the VA examination that shows a material change in the 
disability to warrant a reexamination.  38 C.F.R. § 3.327(a).  
As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that the condition pre-existed service 
and was not aggravated by service.  38 U.S.C.A. 
§ 1111.38 C.F.R. § 3.304(b).   

Factual Background 

A review of the service medical records shows that at the 
time of an enlistment physical examination in May 2002, the 
only defects or diagnoses that the veteran was noted as 
having after clinical evaluation were pes planus and visual 
defects.  



Also at the time of enlistment, on a Report of Medical 
History, the veteran reported having seasonal allergies (hay 
fever) for which she occasionally took over-the-counter 
medications.  On a Medical Prescreen of Medical History 
Report, at the time of enlistment, the veteran specifically 
denied allergy to common food. 

During service, the veteran was evaluated in September 2003 
for hives after eating a MRE.  She recounted a longstanding 
history of intermittent hives with food ingestion dating back 
to approximately the age of 8, at which time she had noticed 
the onset of raised, itchy red lesions on her upper 
extremities after she ate a frozen pizza.  From age 8 to 18, 
she had one to two episodes per year with various foods to 
include frozen pizza, frozen dinners, and prepared pasta 
sauces.  Since the age of 18, she has changed to a more 
organic diet that has led to complete cessation of her 
symptoms until enlisting in the military.  After enlisting, 
she consumed her first MRE during basic training, at which 
time she developed the same red lesions on her upper 
extremities.  After basic training, she was not exposed to 
MREs until March 2003, when her unit was performing field 
training, at which time she again developed several episodes 
of the skin symptoms.  She indicated that she developed 
symptoms only about half the time she ate an MRE.  The 
diagnosis was questionable food allergy since age 8, now 
including MREs; a particular trigger for the described 
attacks was not identifiable.  It was noted that allergy skin 
tests that the veteran underwent were not conclusive (she was 
reactive to cantaloupe, peanut mix, and soybean), and in fact 
were inconsistent with her history (she tolerated the 
positive food groups of peanuts, fresh melons, and soy 
products).  Another September 2003 report from the allergy 
clinic, by the same evaluator, indicates that the veteran's 
food allergy was likely due to tomatoes and tomato-based 
products.  This diagnosis was supported by subsequent skin 
tests and food testing that were positive to tomatoes (her 
skin reacted, and she developed abdominal pain, diffuse 
pruritis, throat pruritis, and mild facial flushing).  

On a September 2003 physical examination for purposes of a 
Medical Board, the veteran was diagnosed with food allergies.  
She was to carry an epinephrine pen (epi pen).  A Physical 
Evaluation Board that convened in January 2004 determined 
that the veteran was medically unfit to perform her duties by 
reason of food allergy to tomatoes resulting in severe 
urticaria, which prevented consumption of MREs. This 
condition was deemed identical to the urticaria rash that had 
existed prior to service and there was no evidence of 
permanent service aggravation.  The veteran was discharged 
from service in April 2004.  

Prior to her service discharge, the veteran filed a claim of 
service connection for food allergy (aggravation), existing 
prior to service.  In connection with the claim, she 
underwent a VA examination in March 2004.  In regard to food 
allergies, the veteran was noted to have had urticaria since 
the age of 8, with very rare episodes.  When she entered 
service, she noted the onset of recurrent urticaria, which 
she observed when she ate MREs.  Although she had been given 
an epi pen, she had never used it.  Since avoiding nuts, 
frozen foods, and preservatives, the veteran has had no 
recurrence of urticaria.  The diagnoses were food allergies, 
i.e., nuts and preservatives, and urticaria secondary to 
this.  The examiner commented that by avoiding these 
substances, the veteran has had no recurrence over the last 
year.  

Post-service, VA medical records dated from March 2004 
through 2006 refer to the veteran's long history of food 
allergies.  At the time of a March 2004 VA psychiatric 
examination, it was noted that the veteran had some food 
allergies as a child, but no severe reactions prior to 
entering the military.  In January 2005, she was seen with a 
questionable allergic reaction to "what might have been a 
bite".  The diagnosis was apparent contact dermatitis.  In 
March 2005, she was seen with allergy problems; her diagnosis 
was allergic rhinitis (a condition for which service 
connection has been established).  She was given a fee-for-
service referral to an allergist.  In April 2005, she was 
seen in the VA women's clinic.  One of her underlying medical 
problems was food allergies, which was noted to result in 
urticaria.  It was also noted that in the military she 
underwent allergy testing and was positive for numerous 
allergens.  An August 2006 VA outpatient record indicates 
that the veteran had been referred to an outside allergist 
through fee services but never used the referral.  




The veteran requested her primary care physician to place 
another referral to fee services for the same complaint of 
seasonal and food allergies.  A September 2006 outpatient 
record indicates that she was seeing an allergist for her 
chronic rhinitis.  A November 2006 outpatient record also 
indicates that she has year round allergies/rhinitis for 
which she was seeing a private allergist.  

In a June 2006 letter, the veteran's supervisor at her place 
of employment indicated that the veteran missed nearly 68 
hours of work from February 2006 to June 2006 due to sickness 
(allergies).  In reviewing VA outpatient records for April 
2006, during the five days when the veteran missed nearly 32 
hours of work, it is noted that the veteran had fallen and 
received a splint, and required a note from her physician to 
return to work.  There was no VA evaluation or treatment of 
food allergies during this time period in April 2006, or 
during any of the other missed days of work listed by the 
supervisor.  

Analysis

The veteran contends that she has food allergies that were 
aggravated during her period of military service from August 
2002 to April 2004.  In a September 2004 statement, she 
asserted that as a result of the aggravation of her condition 
her hives have increased in severity and frequency.  In a 
July 2005 statement, she claimed that eating MREs (meals, 
ready to eat) in service aggravated her allergic condition.  

The veteran's food allergy was not noted on her entrance 
examination and she was found physically fit and accepted 
into service.  During service the veteran was evaluated for a 
food allergy and the diagnosis was a food allergy, 
particularly to tomatoes.  At the time, by the veteran's own 
report, she had a food allergy since childhood.  
Subsequently, a Physical Evaluation Board likewise found that 
a food allergy had existed prior to service.  A pre-discharge 
VA examination report in March 2004 also indicates that the 
veteran's food allergy was initially observed in childhood.  

The veteran herself conceded on her February 2004 claim for 
service connection, as well as in subsequent statements 
during the appeal period, that her food allergy was 
aggravated during service.  She has not argued that her food 
allergy condition had its onset during service.  

Therefore despite a normal enlistment physical examination in 
May 2002, the subsequent medical evidence clearly and 
unmistakably shows that the veteran's food allergy existed 
prior to service. 

As for aggravation of the pre-existing food allergy, during 
service, the veteran became symptomatic and was treated for 
an allergic reaction to some food.  Results of allergy 
testing indicate that she was positive in particular for 
tomato and tomato-based products.  In fact, she was given a 
medical discharge on the basis of such condition.  However, 
service department findings, based on medical evidence, 
indicate that there was no evidence of permanent increase in 
severity.  Likewise, the VA examiner in March 2004 found that 
the veteran remained asymptomatic by avoiding the substances 
that trigger her food allergic reaction.  These opinions are 
unfavorable to the veteran's claim.  

Further, there is no post-service medical opinion reflecting 
a finding or conclusion of a permanent increase in pathology, 
that is, aggravation.  At no time following service was there 
evidence of treatment for food allergy.  She was seen at the 
VA in January 2005 for a rash, which was identified as 
contact dermatitis, but the rash was not attributed to her 
history of food allergies that she reported at that time.  In 
terms of complaints, clinical findings, and diagnosis, there 
is simply no post-service evidence of further allergic 
reaction to food. 

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  



Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the evidence clearly and unmistakably 
demonstrates that the veteran's underlying food allergy had 
not worsened during service, in the face of temporary 
allergic reaction to food including tomatoes.  Also the 
evidence clearly and unmistakably demonstrated that the 
veteran's food allergy temporarily flared up during her 
period of service and her food allergy after service is 
consistent with her pre-service condition. 

To the extent that the veteran asserts that her food allergy 
was aggravated in service, where as here, the determinative 
issue involves a question of aggravation of a medical 
condition, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion relating to aggravation of an 
underlying medical condition, and consequently her statements 
to that effect do not constitute favorable medical evidence 
to support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

It is acknowledged that the veteran is competent to describe 
symptoms pertaining to her claimed condition, but she is not 
competent to diagnose her condition or to determine whether 
her underlying condition worsened in severity.  Once the 
veteran goes beyond the description of the symptoms or 
features of a claimed condition to expressing an opinion that 
involves a question of aggravation of a medical condition, 
competent medical evidence is required to substantiate the 
claim.  This is so because the question of aggravation of the 
underlying medical condition involves medical knowledge of 
accepted medical principles pertaining to the history, 
manifestation, clinical course, and character of the said 
condition, which is beyond the competency of a layperson 
because such is not capable of lay observation.  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence sufficient to establish the aggravation of 
her underlying food allergy condition during service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



On the basis of the evidence of record, the Board finds that 
the evidence clearly and unmistakably shows that the 
veteran's food allergy existed prior to service and was not 
aggravated by service, rebutting the presumption of soundness 
and the veteran is not entitled to service connection.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  



ORDER

Service connection for food allergy is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


